Morris, J.
Suit by appellants in the Lake Superior Court, to contest the will of Henry Chester, deceased. The complaint alleges, among other things, that in 1910, Henry Chester died in Lake County leaving appellants, among others, as his heirs; that an instrument purporting to be his will was probated in the Lake Circuit Court in June, 1911; that the will is invalid because decedent was of unsound mind, and because the instrument was unduly executed and was procured by undue influence. Appellees filed a motion to dismiss the suit because the Lake Circuit Court had exclusive jurisdiction of the action. The motion was sustained and the cause was dismissed. The only question here presented is the propriety of such ruling.
The circuit court of Lake County was originally invested with exclusive original jurisdiction in the' settlement of decedents’, estates. Acts 1881 (s. s.) p. 102, §1433 Burns 1914, §1314 R. S. 1881. Section 2724 Burns 1914, §2217 R. S. 1881, provides that “The circuit courts of this state shall have exclusive original jurisdiction of all matters relating to the probate and contest of last wills and testaments, the granting of letters testamentary and of *19administration, and the settlement and distribution of decedents’ estates. The court granting the letters shall have exclusive jurisdiction of all matters touching the settlement and distribution of the estate whereon said letters shall have been granted.” Acts 1881 (s. s.) p. 423. The circuit court of Lake County sits at Crown Point.
In 1907 the Lake Superior Court was created with the city of Hammond designated as the place of holding its sessions. It was invested with concurrent jurisdiction of all matters of which the Lake Circuit Court then had, or might thereafter acquire jurisdiction. Acts 1907 p. 170, §1527 Burns 1914.
1. 2. 3. Section 2737 Burns 1914, §2222 R. S. 1881 provides for the issuance of letters testamentary when a will is admitted to probate, while §§3161, 3162 Burns 1914, §§2603, 2604 R. S. 1881, makes provision for the revocation thereof on a successful contest of the will. When a court acquires jurisdiction of the subject-matter of a cause its power continues to final disposition, to the exclusion of authority to interfere by a court of coordinate jurisdiction. Such rule avoids confusion, and needless expense. Boos v. State (1911), 175 Ind. 389, 391, 94 N. E. 410; Gregory v. Perdue (1867), 29 Ind. 66, 69; 7 R. C. L. 1066, §105. Appellants’ counsel appear to concede the general application of such rule, but contend that the circuit court, in admitting this will to probate, in a proceeding to which appellants were not parties, acted ex parte for the mere purpose of laying the foundation for the further administration of the estate, and that the contest as to the will’s validity is a separate and independent proceeding which may be instituted in another court of compe*20tent jurisdiction. The position is not tenable. The probate of a will is a proceeding in rem, defining and fixing the status of the estate. 18 Cyc 64. The court first acquiring jurisdiction of specific property continues its authority to final determination free of any right of interference except by an appellate tribunal.
In Dinwiddie v. Shipman (1915), 183 Ind. 82, 108 N. E. 228, this court held that a decision in a will contest determines whether the estate shall be administered by an administrator or executor and whether it shall be distributed according to the desires of the decedent, as embodied in the provisions of the will, or by the rules prescribed in the laws of descent and distribution. We are of the opinion that the Lake Circuit Court had exclusive jurisdiction of any action to contest the will after the testament'had been presented and admitted to probate. It thereby acquired jurisdiction of the estate of the decedent, which would in no wise be affected by the possible subsequent change in representative from executor to administrator or by the substitution of heirs for legatees in the distribution of the surplus remaining after the payment of debts. Young v. Hamilton (1910), Ann. Cas. 1912 A 150, note. Judgment affirmed.
Note. — Reported in 110 N. E. 200. Conflicts of courts of concurrent jurisidction, see 29 Am. St. 310. Right to control action as between two courts of concurrent jurisdiction, see 1 Ann. Cas. 409; Ann. Gas. 1915 B 318. See, also, under (1) 11 Cyc 985; (2) 40 Cyc 1224; (3) 40 Cyc 1252.